Citation Nr: 1803610	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a disability manifested by fatigue and daytime hypersomnolence, to include as secondary to a lung or acquired psychiatric disability.

5.  Entitlement to service connection for otitis externa.

6.  Entitlement to service connection for a nasal septal deviation.

7.  Entitlement to service connection for laryngitis.

8.  Entitlement to service connection for sinusitis and allergic rhinitis.

9.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for tinnitus.

10.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for tension headaches.

11.  Entitlement to an initial rating higher than 30 percent for tension headaches. 


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel




	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1982 to May 1986 and from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing in November 2016.

The Veteran separately appealed claims for service connection for chronic fatigue and service connection for a condition manifested by daytime hypersomnolence.  However, the Board has combined those into a single issue as they are based upon the same factual predicate.

Similarly, the record reflects more than one diagnosis of a psychiatric disorder.  Therefore, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

The issues of entitlement to service connection for a lung disability, psychiatric disability, and a disability manifested by fatigue and daytime hypersomnolence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2012 rating decision which denied service connection for a lung disability, but evidence received since that rating decision raises a reasonable possibility of substantiating the claim.

2.  The Veteran did not appeal a September 2012 rating decision which denied service connection for an acquired psychiatric disability, but evidence received since that rating decision raises a reasonable possibility of substantiating the claim.

3.  During the November 2016 Board hearing, the Veteran withdrew his claims for reopening a previously denied claim for service connection for hypertension; service connection for otitis externa, a nasal septal deviation, laryngitis, sinusitis and allergic rhinitis; earlier effective dates for the grants of service connection for tinnitus and tension headaches; and an initial rating higher than 30 percent for tension headaches.


CONCLUSIONS OF LAW

1.  The September 2012 rating decision which denied service connection for a lung disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  The September 2012 rating decision which denied service connection for an acquired psychiatric disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).

3.  The criteria are met for withdrawal of the appeal for the issues of reopening a previously denied claim for service connection for hypertension; service connection for otitis externa, a nasal septal deviation, laryngitis, sinusitis and allergic rhinitis; earlier effective dates for the grants of service connection for tinnitus and tension headaches; and an initial rating higher than 30 percent for tension headaches.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

A service connection claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Lung Disability

The Veteran was previously denied service connection for a lung disability in a September 2012 rating decision.  The basis of the denial was that no link was shown between current findings of granulomatous disease in the lungs and the Veteran's service, to include asbestos exposure in service.  He did not appeal this decision and therefore it is final.

Since the September 2012 rating decision, additional evidence has been received.  In July 2015, the Veteran submitted a statement indicating that, in addition to asbestos, he was exposed during service to jet fuel, silica dust particles, cleaning solvent, paints and primers, paint chips, TCE solvent, diesel fuel and fumes, and fiberglass particles.  Private records dated January 2017 show a pulmonary evaluation was recommended for possible asthma.

This evidence is new as it was not part of the record at the time of the September 2012 denial.  It is also material as it relates to the previously unestablished element of whether there is a link between the Veteran's current condition and service.  Specifically, the Board notes that an April 2012 VA examiner stated that the Veteran's diagnosed granulomas could be from an inhaled foreign body (i.e, asbestos) but was most often resulted from a bacterial or fungal lung infection.  The Veteran's July 2015 statement regarding his toxic exposures in service raises a reasonable possibility of substantiating the claim when viewed alongside this opinion.  Therefore, the claim is reopened.  However, additional development is necessary prior to adjudicating it on the merits.

B.  Acquired Psychiatric Disability

The Veteran was previously denied service connection for a psychiatric disability in a September 2012 rating decision.  The basis of the denial was that the Veteran was not diagnosed with PTSD, and there was no link between his diagnosed anxiety and dysthymic disorder and service..  He did not appeal this decision and therefore it is final.

Since the September 2012 rating decision, additional evidence has been received.  VA records dated October 2016 reflect a diagnosis of PTSD.

This evidence is new as it was not part of the record at the time of the September 2012 denial.  It is also material as it relates to the previously unestablished element of whether the Veteran had a diagnosis of PTSD.  Therefore, the claim is reopened.  However, additional development is necessary prior to adjudicating it on the merits.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his representative, stated on the record at the November 2016 Board hearing that he was withdrawing the claims for reopening a previously denied claim for service connection for hypertension; service connection for otitis externa, a nasal septal deviation, laryngitis, sinusitis and allergic rhinitis; earlier effective dates for the grants of service connection for tinnitus and tension headaches; and an initial rating higher than 30 percent for tension headaches.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and they are dismissed.


ORDER

The claim for service connection for a lung disability is reopened; the appeal is granted to this extent only.

The claim for service connection for an acquired psychiatric disability is reopened; the appeal is granted to this extent only.

The appeal for reopening a previously denied claim for service connection for hypertension is dismissed.

The appeal for service connection for otitis externa is dismissed.

The appeal for service connection for a nasal septal deviation is dismissed.

The appeal for service connection for laryngitis is dismissed.

The appeal for service connection for sinusitis and allergic rhinitis is dismissed

The appeal for an earlier effective date for the grant of service connection for tinnitus is dismissed.

The appeal for an earlier effective date for the grant of service connection for tension headaches is dismissed.

The appeal for an initial rating higher than 30 percent for tension headaches is dismissed.


REMAND

As noted above, the claims for service connection for a lung condition and a psychiatric condition have been reopened.  However, additional development is necessary prior to adjudicating those claims on the merits.  Specifically, the Veteran should be afforded VA examinations to assess the etiology of his conditions.

The Veteran has also claimed service connection for a condition manifested by fatigue and daytime hypersomnolence secondary to the lung and psychiatric disabilities.  His treatment records show he has been diagnosed with obstructive sleep apnea and hypothyroidism.  An examination and opinion is also necessary to determine the nature and etiology of his symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lung/respiratory condition.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  All indicated tests and studies should be completed.  The examiner should then address the following:

a.  What are the currently diagnosed lung or respiratory conditions?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active military service, to include asbestos or other toxic exposures?

c.  Is it at least as likely as not (50 percent or greater probability) that the multiple calcified granulomas and calcified mediastinal nodes noted on a March 2010 CT scan are etiologically related to the Veteran's military service, to include asbestos or other toxic exposures?

Although the examiner must review the file in its entirety, his/her attention is directed to the following evidence:

i.  The Veteran had active military service from July 1982 to May 1986 and from August 1990 to March 1991, with additional periods of reserve service.

ii.  The Veteran is presumed to have been exposed to asbestos, JP-5 jet fuel, silica dust particles, cleaning solvent, paints and primers, paint chips, TCE solvent, diesel fuel and fumes, and fiberglass particles as part of his service from July 1982 to May 1986.

iii.  Service treatment records dated from 1982 through his reserve service in 1997 are negative for any complaints, treatment, or diagnoses of a lung condition.

iv.  Private records dated January 2007 include a normal chest x-ray.  An additional x-ray in November 2009 noted a subtle, hazy opacity over the lower left lung not present in the January 2007 x-ray.  It was assessed as either being an infiltrate or atelectasis, or due to prominent overlaying soft tissue.

v.  Private records dated March 2010 include a CT scan which showed evidence of prior granulomatous disease with multiple calcified granulomas and calcified mediastinal nodes.  No pleural or pericardial disease was present.  No suspicious nodules or infiltrates were noted.

The examiner is asked to provide a complete explanation for all opinions rendered.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric condition.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  The examiner should then address the following:

a.  What are the currently diagnosed psychiatric conditions?

b.  For each diagnosed condition other than PTSD, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active military service?

c.  If PTSD is present, is it attributable an in-service stressor, to include the Veteran's fear of hostile military or terrorist activity?

The examiner is asked to provide a complete explanation for all opinions rendered.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed fatigue and daytime hypersomnolence.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran.  The examiner should then address the following:

a.  What are the current diagnoses associated with the Veteran's complaints of fatigue and/or daytime hypersomnolence?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by a psychiatric condition?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated or worsened by a psychiatric condition?

d.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is caused by a lung or respiratory condition?

e.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated or worsened by a lung or respiratory condition?

The examiner is asked to provide a complete explanation for all opinions rendered.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4.  Following completion of the above, readjudicate the Veteran's claims for service connection for a lung condition, acquired psychiatric condition, and condition manifested by fatigue and daytime hypersomnolence.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


